Exhibit 10.13

FIRST AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT to the Amended and Restated Employment Agreement (the
“Agreement”), dated as of February 5, 2007, is made and entered into as of this
30th day of June, 2010 by and between Mark D. Gibson (the “Employee”) and
Holliday Fenoglio Fowler, LP, a Texas limited partnership (“HFF”).

RECITALS

WHEREAS, Employee is a member (“Member”) of HFF Holdings LLC, a Delaware limited
liability company (“HFF Holdings”), pursuant to that certain Second Amended and
Restated Limited Liability Company Agreement of HFF Holdings LLC, dated as
February 5, 2007 (the “HFF Holdings Agreement”);

WHEREAS, Employee previously entered into the Agreement on February 5, 2007 in
connection with the transactions contemplated by the Sale and Merger Agreement
(as defined in the Agreement);

WHEREAS, (i) the parties intend to enter into an amendment and waiver to the HFF
Holdings Agreement, dated as of the date hereof, pursuant to which the notice
requirements and restrictions on the percentage of Units of HFF Holdings
redeemable by a Member set forth in Section 6.3 of the HFF Holdings Agreement
will be waived in connection with any exercise of the Exchange Right (as defined
in the HFF Holdings Agreement) on or prior to June 30, 2010, (ii) certain
Members (including Employee) intend to redeem all of the Units of HFF Holdings
held by such Members in accordance with Section 6.3 of the HFF Holdings
Agreement and direct HFF Holdings to effect the exchange of certain limited
partnership interests in each of HFF and HFF Securities L.P., a Delaware limited
partnership, held indirectly by HFF Holdings for an equal number of shares of
Class A common stock of HFF, Inc. and allocate the shares of Class A common
stock so received to such Members in accordance with the HFF Holdings Agreement,
and (iii) in connection therewith, the Members intend to amend and restate the
HFF Holdings Agreement in its entirety;

WHEREAS, in connection with the aforementioned transactions , it is necessary
to, and HFF and Employee desire to, amend the Agreement; and

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them by the Agreement.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Employee and HFF, intending to be
legally bound, hereby agree as follows:

1. Each of the parties to this First Amendment hereby agrees that Section 4(b)
is hereby amended and restated to read in its entirety as follows:

“(b) Employee understands that as an employee of HFF, Employee’s competition
with any of the Company Entities would result in irreparable harm to HFF and the
other Company Entities. Therefore, until the earlier of (i) nine years from the
Original Effective Date, or (ii) the second anniversary of the Termination Date
(the “Restrictive Period”), Employee agrees that he or she will not, without the
prior written consent of HFF, Compete (as defined below) with HFF or any of the
other Company Entities anywhere in or with respect to the United States where
HFF or any of the other Company Entities engages in a Competitive Business (as
defined below).”

2. Except as expressly amended hereby, the Agreement shall remain unmodified and
in full force and effect.

3. This First Amendment, and its interpretation, shall be governed exclusively
by its terms and by the laws of the State of New York.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the day
and year first above written.

 

EMPLOYEE

/s/ Mark D. Gibson

Name: Mark D. Gibson

 

HOLLIDAY FENOGLIO FOWLER, LP: By: Holliday GP Corp., its General Partner
        By:

/s/ John H. Pelusi, Jr.

        Name: John H. Pelusi, Jr.         Title: President